DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 3/2/21 has been considered by the examiner. 
Response to Amendment
 	Examiner notes Applicant has filed identical claims to those received 3/4/2019 in parent application 16/291,884.
Response to Arguments
 	Applicant's arguments filed 3/16/2020 to the identical claims filed in the parent application have been fully considered but they are not persuasive because the arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 6,965,260) in view of Lindqvist (US 2005/0134188).
 	With respect to claim 1, Ye discloses an electrical apparatus comprising: an energy storage circuit (Fig. 1 118) configured to temporarily store electric energy for driving a load (Fig. 1 load connected to 142-144); a semiconductor switch (Fig. 1 114) configured to turn on and off during pulse-width modulation (PWM) periods, wherein the semiconductor switch is electrically coupled between the energy storage circuit and an electric source (Fig. 1 AC); and a digital controller (Fig. 1 120,130) configured to execute instructions (Fig. 1 130) for generating a driving waveform (Fig. 1 PWM DRIVE SIGNAL) for the semiconductor switch, wherein the driving waveform toggles between PWM periods of a first type (Fig. 4 DUTY 51%) and PWM periods of a second type (Fig. 4 DUTY 50%) used to generate an intermediate power (Fig. 4 50.5%), the intermediate power output (Fig. 4 THEORETICAL DUTY CYCLE) corresponding to a different ratio of PWM periods of the first type to PWM periods of the second type. Ye discloses generating the intermediate power output, but remains silent as to transitioning from the first power output to a second power output.
 	Lindqvist teaches to transition from a first power output (Fig. 3 INTENSITY 5) to a second power output (Fig. 3 INTENSITY 3), and wherein transitioning (Fig. 3 T1-T2) from the first power output to the second power output requires that the driving waveform traverse at least one intermediate power output (Fig. 3 INTENSITY 4), each intermediate power output corresponding to a different ratio (Fig. 3 ratio 1:1) of PWM periods of the first type to PWM periods of the second type. It would have been obvious to one of ordinary skill in the art to implement transitioning from a first power output to a second power output, and wherein transitioning from the first power output to the second power output requires that the driving waveform traverse at least one intermediate power output, each intermediate power output corresponding to a different ratio of PWM periods of the first type to PWM periods of the second type. The reasons for doing so was to smoothly transition between the power levels [Lindqvist paragraph 28]. 	With respect to claim 2, Ye in view of Lindqvist makes obvious the electrical apparatus of claim 1, wherein a dwell time (Lindqvist Fig. 8 TIME) at each intermediate power output is adjustable such that energy [1/2∙C∙V2] stored in the energy storage circuit stays beneath a predefined level [Ye paragraph 3, constant voltage level corresponds to the energy level at 1/2∙C∙V2.  	With respect to claim 3, Ye in view of Lindqvist makes obvious the electrical apparatus of claim 1, wherein a count (Lindqvist Fig. 3 T1-T2 counts clock cycles) of intermediate power outputs is adjustable (Lindqvist Fig. 8 TIME) such that each intermediate power output corresponds to a fixed percentage (Fig. 4 half) of a power differential (Ye Fig. 4 51% - 50%) between the first power output and the second power output.  	With respect to claim 4, Ye in view of Lindqvist makes obvious the electrical apparatus of claim 1, wherein the first power output corresponds to the driving waveform being comprised solely of PWM periods of the first type (Ye Fig. 4 ALLOWBLE DUTY CYCLE 51%), and wherein the second power output corresponds to the driving waveform being comprised solely of PWM periods of the second type (Ye Fig. 4 ALLOWABLE DUTY CYCLE 50%).  	With respect to claim 5, Ye in view of Lindqvist makes obvious the electrical apparatus of claim 1, wherein the digital controller operates at a clock rate (Fig. 1 10MHz from 135) that determines a minimum time unit [0.1 µs] for the driving waveform, and wherein the driving waveform remains constant during each minimum time unit [updated at clock edge].  	With respect to claim 6, Ye in view of Lindqvist makes obvious the electrical apparatus of claim 5, wherein a difference between on time of PWM periods (Fig. 1 on time of PWM DRIVE SIGNAL) of the first type and on time of PWM periods of the second type [power level change to be smoothly transitioned] is an integer number of the minimum time unit [PWM DRIVE SIGNAL only updated at clock edge].  	With respect to claim 7, Ye in view of Lindqvist make obvious the electrical apparatus of claim 5, wherein a difference between off time of PWM periods (Fig. 1 off time of PWM DRIVE SIGNAL) of the first type and on time of PWM periods of the second type [power level change to be smoothly transitioned] is an integer number of the minimum time unit [PWM DRIVE SIGNAL only updated at clock edge].  	With respect to claim 11, Ye in view of Lindqvist make obvious a dimmer [Lindqvist paragraph 29] apparatus for a light source (Lindqvist Fig. 9 908), the dimmer apparatus comprising: a receiver (Lindqvist Fig. 9 905) configured to receive a control signal (Lindqvist Fig. 9 904 output) for transitioning from a first power output to a second power output as set forth above. See claim 1 for additional details.

 	With respect to claims 12 and 13, Ye in view of Lindqvist make obvious the dimmer apparatus as set forth above. See claims 4 and 2, respectively for additional details.  	With respect to claim 14, Ye in view of Lindqvist make obvious the dimmer apparatus of claim 11, wherein the driving waveform causes the power being applied to the light source to smoothly transition from the first power output (Lindqvist Fig. 4 INTENSITY 5) to the second power output (Lindqvist Fig. 4 INTENSITY 1) through a series of multiple intermediate power outputs such that the light source transitions from a first light intensity to a second light intensity through a series of multiple intermediate light intensities (Lindqvist Fig. 4 INTENSITY 2-4).  	With respect to claim 15, Ye in view of Lindqvist make obvious the dimmer apparatus of claim 14, wherein the multiple intermediate light intensities cannot be discretely recognized by a human eye as the light source transitions from the first light intensity to the second light intensity (Lindqvist paragraph 29).  	With respect to claim 16, Ye in view of Lindqvist make obvious a method for smoothly transitioning between power outputs as set forth above, the method further comprising determining (Ye Fig. 3 320 YES) that a digital controller cannot cause an intermediate power output between the first and second power outputs to be produced by generating a driving waveform that includes pulse-width modulation (PWM) periods of a single type; and generating a driving waveform that toggles (Fig. 4 PWM DRIVE SIGNAL toggles) between PWM periods of multiple types based on a single input signal. See claims 1 and 11 for additional details.

 	With respect to claims 17-18 and 20, Ye in view of Lindqvist make obvious the method as set forth above. See claims 1-2 and 3, respectively, for additional details. 	With respect to claim 19, Ye in view of Lindqvist make obvious the method of claim 16, further comprising: identifying PWM periods of a first type and PWM periods of a second type that (Ye Fig. 4 ALLOWABLE DUTY CYCLES), when combined, can produce the intermediate power output (Fig. 4 THEORETICAL DUTY CYCLE) that cannot be produced by PWM periods of a single type, wherein PWM periods of the first and second types have different duties and thus different switch-on times and switch-off times. 
Statutory Double Patenting
 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 	Claims 8-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 8-9, respectively, of prior U.S. Patent No. 10,826,391. This is a statutory double patenting rejection.
 	
Non-Statutory Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-7, 11-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-7, 1, 4, 2, and 10-14, respectively, of U.S. Patent No. 10,826,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the application has broadened claims 1-7 and 16-20 and claims all limitations recited in claims 1-7 and 10-14. Furthermore, with respect to claims 11-13, it would have been obvious to use the claimed electrical apparatus in a dimmer with a receiver as in claims 1, 4 and 2 of the patent, for the reasons of allowing a user to dim the light.
 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14, 17-18 and 20 of U.S. Patent No. 10,263,515. Although the claims at issue are not identical, they are not patentably distinct from each other. While the ‘515 patent does not claim the digital controller executes instructions, it was well known at the time of filing of the invention to perform instructions on a digital controller to take advantage of the programmability and computational power of a digital controller. Furthermore, it was known to determine a time duration in a digital system by a count of clock period.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nose (US 2010/0164922) discloses backlighting.
 	This is a continuation of applicant's earlier Application No. 16;291,884.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2838